Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21236 DREYFUS PREMIER STOCK FUNDS (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 09/30 Date of reporting period: 09/30/08 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 14 Statement of Financial Futures 15 Statement of Assets and Liabilities 16 Statement of Operations 17 Statements of Changes in Net Assets 20 Financial Highlights 25 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 37 Important Tax Information 38 Board Members Information 41 Officers of the Fund FOR MORE INFORMATION Back Cover The Fund Dreyfus Premier International Equity Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus Premier International Equity Fund, covering the 12-month period from October 1, 2007, through September 30, 2008. These are difficult times for international investors. A credit crunch that began in the United States in 2007 has developed into a full-blown global financial crisis, recently resulting in the failure of several major financial institutions. Meanwhile, the global economic slowdown has gathered momentum, depressing investor sentiment, consumer confidence and business investment around the world.These factors undermined equity returns in most regions,including formerly high-flying emerging markets. The depth and duration of the economic downturn will depend on how quickly the global financial system can be stabilized. We believe that government efforts in the United States and Europe meet several critical requirements for addressing todays financial stresses, and we expect them to contribute to a more orderly deleveraging process. However, recuperation from the financial crisis is likely to take time. In the meantime, we encourage you to keep in touch with your financial advisor and maintain a long-term and disciplined perspective to investing. Indeed, we already are seeing some positive signs, including a likely peak in global inflationary pressures, attractive valuations among fundamentally sound companies and a large pool of worldwide financial liquidity that could be deployed gradually as the economic cycle turns. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation 2 October 15, 2008 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2007, through September 30, 2008, as provided by William Patzer, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended September 30, 2008, Dreyfus Premier International Equity Funds Class A shares produced a total return of 34.53%, Class B shares returned 35.04%, Class C shares returned 35.04%, Class I shares returned 34.34% and Class T shares returned 34.77% . 1 In comparison, the funds benchmark, the Morgan Stanley Capital International Europe, Australasia and Far East Index (MSCI EAFE Index), produced a total return of 30.50% for the same period. 2 A global financial crisis and economic slowdown weighed heavily on investor sentiment, producing negative absolute returns in every geographic area and economic segment within the MSCI EAFE Index. The funds returns lagged its benchmark, due primarily to weak stock selection strategies in Japan, the United Kingdom, the industrials sector, and the consumer discretionary sector. The Funds Investment Approach The fund seeks long-term growth of capital.The fund normally invests at least 80% of assets in shares of companies located in the foreign countries represented in the MSCI EAFE Index and Canada, and may also invest up to 25% of assets in securities of issuers located in emerging market countries. The fund invests in stocks that appear to be undervalued as measured by their price/earnings ratios, and that may have value and/or growth characteristics.We employ a bottom-up investment approach, which emphasizes individual stock selection. Our stock selection process is designed to produce a diversified portfolio that, relative to the MSCI EAFE Index, has a below-average price/earnings ratio and an above-average earnings growth trend. Equity Markets Floundered Amid Financial Turmoil A worldwide economic downturn and turmoil in global credit markets were the primary drivers of poor stock market performance over the The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) reporting period.As the funds fiscal year progressed, tighter credit conditions, sluggish business and consumer spending and higher energy and food costs took their toll on stock prices across a variety of geographic regions and economic sectors. Although aggressive efforts by several central banks and, later in the reporting period, falling commodity prices appeared at times to stabilize the financial markets, global economic and credit conditions continued to deteriorate. By the reporting periods end, the financial crisis had resulted in the failure of several large financial institutions, prompting governments in the United States and Europe to intervene in an attempt to thaw frozen credit markets. Stock Selections Proved Ineffective in a Turbulent Market This challenging environment was reflected in the funds lagging relative performance in Japan and the United Kingdom, where disappointing security selections detracted further from performance. Japanese industrial firm Toyo Engineering, electronics exporters Panasonic and Sony, and real estate-exposed companies Kenedix and Urban fared poorly amid a flight to more defensive investments. British commercial banks HBOS and The Royal Bank of Scotland Group also posted sub-par results, as did U.K. retailer Next. In addition, Dutch commercial bank ING Groep sustained a substantial loss, while construction firm Koninklijke BAM Groep felt the backlash of reduced demand. In the industrials sector, machinery and construction engineering firms suffered due to slower capital spending and higher steel costs, adversely affecting Japans Komatsu, Germanys MAN and Swedens Alfa Laval. In the consumer discretionary sector, Isuzu Motors posted steep declines due to sluggish automobile sales, while Hong Kongs clothier Esprit International encountered slower consumer spending. In the materials sector, Australian smelter BHP Billiton and Austrian steel producer voestalpine AG suffered when deteriorating economic conditions dampened demand for industrial metals. Other weak holdings during the reporting period included Finlands Nokia, which was hurt by pricing pressures in the mobile handset market, and Britains Vodafone Group, which experienced regulatory issues and slower sales in emerging markets. Despite the reporting periods economic headwinds, a strong trading strategy in several European countries contributed positively to rela- 4 tive performance. Avoiding Switzerlands UBS and Belgiums Fortis buoyed the funds financials component, while Zurich Financial Services, and CNP Assurances and Banque BNP Paribas boosted returns. Modestly overweighted exposure to the traditionally defensive utilities and health care sectors also proved beneficial. In the utilities sector, Union Fenosa Group fared relatively well when the acquisition of the Spanish power supplier was applauded by international investors. Other notable individual performers included HSBC Holdings, which was less exposed to the mortgage industry than many of its competitors; and UK-based food retailer,Tesco, who had strong first half earnings and is showing strong market share.Australian energy firm Santos and Japanese convenience-store operator FamilyMart made positive contributions to performance through favorable timing of the sale of the funds positions in both companies. Finding Value in Distressed Markets We have maintained our disciplined approach, which favors companies with perceived attractive valuations and positive business momentum. Although the global market downturn has been painful, we believe it has produced some compelling opportunities in the bruised financials sector, particularly among insurance companies and commercial banks with light exposure to troubled sub-prime loans. Conversely, we have found relatively few opportunities in Japan or the materials sector. October 15, 2008 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A and Class T shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation and The Boston Company Asset Management, LLC. Had these expenses not been absorbed, returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe, Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Returns are calculated on a month-end basis. The Fund 5 FUND PERFORMANCE  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class B, Class C, Class I and Class T shares of Dreyfus Premier International Equity Fund on 9/30/98 to a $10,000 investment made in the Morgan Stanley Capital International Europe Australasia Far East Index (the Index) on that date. Performance for each share class will vary from the performance of the funds other share classes due to differences in charges and expenses. All dividends and capital gain distributions are reinvested. Prior to 8/1/07, the fund invested its assets in a master portfolio that had the same investment objective and policies as the fund. This master/feeder arrangement was terminated on 8/1/07 and the fund operates as a stand alone fund. Performance information represents the performance of the predecessor master portfolio (and its predecessor fund) and the expenses of the master portfolios predecessor fund through January 31, 2003, and the funds performance and expense structure thereafter. The master portfolios predecessor fund contributed all of its assets to the master portfolio before the fund commenced investment operations on 2/1/03. 12/8/88 represents the inception date of the master portfolios unregistered predecessor fund. The funds performance shown in the line graph takes into account the maximum initial sales charges on Class A and Class T shares and all other applicable fees and expenses on all classes.The Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 9/30/08 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) (38.29)% 8.18% 6.59% without sales charge ( 34.53)% 9.46% 7.22% Class B shares with applicable redemption charge  (37.44)% 8.35% 7.15% without redemption (35.04)% 8.64% 7.15% Class C shares with applicable redemption charge  (35.64)% 8.64% 6.81% without redemption (35.04)% 8.64% 6.81% Class I shares (34.34)% 9.76% 7.44% Class T shares with applicable sales charge (4.5%) (37.70)% 8.15% 6.61% without sales charge (34.77)% 9.15% 7.10% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.  The maximum contingent deferred sales charge for Class B shares is 4%. After six years Class B shares convert to Class A shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Premier International Equity Fund from April 1, 2008 to September 30, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2008 Class A Class B Class C Class I Class T Expenses paid per $1,000  $ 4.93 $ 8.57 $ 8.35 $ 3.74 $ 6.82 Ending value (after expenses) $761.00 $758.40 $757.90 $762.20 $759.80 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2008 Class A Class B Class C Class I Class T Expenses paid per $1,000  $ 5.65 $ 9.82 $ 9.57 $ 4.29 $ 7.82 Ending value (after expenses) $1,019.40 $1,015.25 $1,015.50 $1,020.75 $1,017.25  Expenses are equal to the funds annualized expense ratio of 1.12% for Class A, 1.95% for Class B, 1.90% for Class C, .85% for Class I and 1.55% for Class T shares; multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS September 30, 2008 Common Stocks97.2% Shares Value ($) Australia5.8% Bendigo and Adelaide Bank 126,640 1,209,938 BHP Billiton 135,203 3,473,912 Computershare 98,717 742,345 Dexus Property Group 545,472 634,264 Incitec Pivot 86,640 a 357,880 Sonic Healthcare 47,560 499,477 Telstra 278,020 932,461 Westpac Banking 75,104 1,329,402 Austria.3% Erste Group Bank 10,750 Belgium2.0% Colruyt 3,000 748,851 Delhaize Group 28,390 1,654,394 Groupe Bruxelles Lambert 8,740 754,700 Finland1.5% Nokia 127,070 France8.9% AXA 40,474 1,326,853 BNP Paribas 26,247 2,523,205 Cap Gemini 21,780 1,036,216 Casino Guichard Perrachon 21,593 1,935,929 CNP Assurances 6,900 779,312 France Telecom 23,878 668,677 GDF SUEZ 39,692 2,076,901 Total 46,062 2,778,954 Unibail-Rodamco 5,398 1,099,667 Germany8.9% Adidas 21,650 1,162,738 BASF 30,686 1,470,646 Bayer 23,800 1,737,226 Deutsche Bank 12,300 875,113 Deutsche Telekom 79,231 1,215,878 E.ON 56,950 2,884,126 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Germany (continued) Linde 9,795 1,050,422 MAN 8,710 585,076 RWE 6,500 624,975 Salzgitter 4,841 489,027 SAP 14,880 799,024 Siemens 8,720 818,408 ThyssenKrupp 16,410 493,976 Hong Kong2.9% CITIC International Financial Holdings 923,500 a 611,060 Esprit Holdings 210,200 1,291,454 Hang Seng Bank 60,400 1,127,982 Hutchison Whampoa 86,000 654,691 Hysan Development 337,000 876,594 Ireland.5% Kerry Group, Cl. A 29,129 Italy5.3% Banca Popolare di Milano Scarl 91,603 787,613 Buzzi Unicem 24,891 377,782 Enel 225,460 1,895,410 ENI 77,160 2,061,824 Intesa Sanpaolo 178,960 990,870 Prysmian 63,729 1,261,143 Snam Rete Gas 181,720 1,092,595 Japan19.5% Canon 11,200 418,735 Daihatsu Motor 214,000 2,329,675 Fujitsu 131,000 731,816 Hitachi Chemical 36,200 480,812 INPEX 54 467,703 Isuzu Motors 758,000 2,094,007 JFE Holdings 17,000 528,813 KDDI 332 1,859,542 Konica Minolta Holdings 62,000 714,635 Marubeni 242,400 1,095,086 10 Common Stocks (continued) Shares Value ($) Japan (continued) Matsushita Electric Industrial 99,000 1,718,154 Mitsubishi Tanabe Pharma 52,000 717,663 Mitsubishi UFJ Financial Group 251,400 2,179,295 Mitsubishi UFJ Lease & Finance 20,710 684,538 Mitsui & Co. 56,200 694,445 Mizuho Financial Group 291 1,276,719 Nikon 24,700 587,134 Nintendo 1,700 707,684 Nippon Telegraph & Telephone 232 1,033,367 Nippon Yusen 90,000 583,807 Nomura Holdings 53,900 695,609 Nomura Real Estate Holdings 34,000 811,917 Seiko Epson 33,800 779,659 Sony 40,500 1,252,493 Sumitomo Electric Industries 77,800 846,043 Takeda Pharmaceutical 18,600 936,751 Tokio Marine Holdings 42,400 1,538,628 Tosoh 146,000 431,883 Toyo Engineering 197,000 832,197 Tsumura & Co. 25,700 651,135 Yamaguchi Financial Group 123,000 1,478,409 Luxembourg.2% ArcelorMittal 6,770 Netherlands2.7% Aalberts Industries 35,690 457,301 European Aeronautic Defence and Space 57,557 995,877 ING Groep 66,944 1,456,241 Koninklijke BAM Groep 55,131 715,169 Koninklijke DSM 13,350 628,618 Norway.6% StatoilHydro 40,900 Spain4.2% Banco Santander 148,590 2,249,285 Corporacion Financiera Alba 16,863 697,259 Mapfre 160,290 701,149 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Spain (continued) Repsol Telefonica Sweden1.8% Alfa Laval Nordea Bank Switzerland8.9% Adecco Credit Suisse Group Lonza Group Nestle Novartis Roche Holding Zurich Financial Services United Kingdom23.2% Anglo American AstraZeneca Barclays BP British American Tobacco Charter Cookson Group Greene King HSBC Holdings Imperial Tobacco Group Rexam Royal Bank of Scotland Group Royal Dutch Shell, Cl. A Royal Dutch Shell, Cl. B RSA Insurance Group Sage Group Scottish & Southern Energy Stagecoach Group Standard Chartered Standard Life 12 Common Stocks (continued) Shares Value ($) United Kingdom (continued) Tesco 268,960 1,870,460 Thomas Cook Group 397,480 1,570,324 Vedanta Resources 15,455 320,870 Vodafone Group 1,110,630 2,453,589 WPP Group 307,160 2,492,732 Xstrata 28,540 883,436 Total Common Stocks (cost $192,779,732) Preferred Stocks.8% Germany Fresenius (cost $1,138,238) 18,270 Other Investment.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,370,000) 1,370,000 b Total Investments (cost $195,287,970) 98.9% Cash and Receivables (Net) 1.1% Net Assets 100.0% a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 28.7 Materials 7.8 Consumer Discretionary 9.5 Telecommunication Services 6.5 Consumer Staples 9.0 Utilities 6.0 Health Care 8.6 Information Technology 5.6 Industrial 8.3 Money Market Investment .9 Energy 8.0  Based on net assets. See notes to financial statements. The Fund 13 STATEMENT OF FINANCIAL FUTURES September 30, 2008 Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 9/30/2008 ($) Financial Futures Long MSCI Pan Euro 53 December 2008 Topix 3 December 2008 See notes to financial statements. 14 STATEMENT OF ASSETS AND LIABILITIES September 30, 2008 Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 193,917,970 156,246,401 Affiliated issuers 1,370,000 1,370,000 Cash denominated in foreign currencies 1,203,197 1,173,710 Receivable for investment securities sold 1,382,642 Dividends and interest receivable 844,760 Due from Broker 295,000 Receivable for shares of Beneficial Interest subscribed 113,080 Unrealized appreciation on forward currency exchange contractsNote 4 19,145 Receivable for futures variation margin 637 Prepaid expenses 55,657 Liabilities ($): Due to The Boston Company Asset Management, LLC and affiliatesNote 3(c) 259,160 Cash overdraft due to custodian 151,997 Payable for shares of Beneficial Interest redeemed 966,401 Payable for investment securities purchased 661,248 Interest payableNote 2 869 Accrued expenses 114,712 Net Assets ($) Composition of Net Assets ($): Paid-in capital 212,482,991 Accumulated undistributed investment incomenet 5,369,676 Accumulated net realized gain (loss) on investments (20,723,175) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions [including ($47,673) net unrealized (depreciation) on financial futures] (37,782,847) Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Class Net Assets ($) 129,885,812 6,356,443 19,529,119 2,350,379 1,224,892 Shares Outstanding 4,438,375 221,441 677,513 79,065 42,025 Net Asset Value Per Share ($) a Represents collateral for open financial futures position. See notes to financial statements. The Fund 15 STATEMENT OF OPERATIONS Year Ended September 30, 2008 Investment Income ($): Income: Cash dividends (net of $974,119 foreign taxes withheld at source): Unaffiliated issuers Affiliated issuers Interest income Total Income Expenses: Investment advisory feeNote 3(a) Administration feesNote 3(a) Shareholder servicing costsNote 3(c) Custodian feesNote 3(c) Distribution feesNote 3(b) Prospectus and shareholders reports Registration fees Professional fees Trustees fees and expensesNote 3(d) Interest expenseNote 2 Loan commitment feesNote 2 Miscellaneous Total Expenses Lessreduction in investment advisory fee due to undertakingNote 3(a) Lessreduction in fees due to earnings creditsNote 1(c) Lessreduction in expenses due to undertakingNote 3(a) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions Net realized gain (loss) on financial futures Net realized gain (loss) on forward currency exchange contracts Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions [including ($147,757) net unrealized (depreciation) on financial futures] Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 16 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2008 2007 a Operations ($): Investment incomenet 4,940,757 3,759,991 Net realized gain (loss) on investments (5,298,193) 24,175,157 Net unrealized appreciation (depreciation) on investments (97,040,339) 31,190,073 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (3,743,316) (1,144,442) Class B Shares (65,231) (12,479) Class C Shares (66,229) (120,805) Class I Shares (181,914) (74,799) Class T Shares (19,528) (3,128) Net realized gain on investments: Class A Shares (17,546,791) (1,799,567) Class B Shares (866,993) (142,388) Class C Shares (3,113,758) (663,681) Class I Shares (723,523) (104,672) Class T Shares (109,067) (8,285) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 49,722,193 185,061,112 Class B Shares 1,055,794 2,661,160 Class C Shares 4,170,090 16,599,083 Class I Shares 1,209,821 6,635,231 Class T Shares 808,314 699,355 Net assets received in connection with reorganizationNote 1 50,116,926  The Fund 17 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended September 30, a Beneficial Interest Transactions ($) (continued): Dividends reinvested: Class A Shares Class B Shares Class C Shares Class I Shares Class T Shares Cost of shares redeemed: Class A Shares Class B Shares Class C Shares Class I Shares Class T Shares Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period Undistributed investment incomenet 18 Year Ended September 30, 2008 2007 a Capital Share Transactions: Class A b Shares sold 1,128,944 4,094,545 Shares issued in connection with reorganizationNote 1 1,135,151  Shares issued for dividends reinvested 445,037 49,774 Shares redeemed (4,143,527) (1,374,519) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 25,041 61,818 Shares issued in connection with reorganizationNote 1 21,999  Shares issued for dividends reinvested 16,658 2,523 Shares redeemed (126,393) (92,193) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 99,192 388,163 Shares issued in connection with reorganizationNote 1 38,062  Shares issued for dividends reinvested 36,460 8,923 Shares redeemed (878,789) (327,972) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 28,870 144,890 Shares issued in connection with reorganizationNote 1 4,530  Shares issued for dividends reinvested 17,098 3,699 Shares redeemed (284,886) (50,147) Net Increase (Decrease) in Shares Outstanding Class T Shares sold 18,800 15,515 Shares issued in connection with reorganizationNote 1 7,815  Shares issued for dividends reinvested 2,148 231 Shares redeemed (15,083) (6,944) Net Increase (Decrease) in Shares Outstanding a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b During the period ended September 30, 2008, 40,946 Class B shares representing $1,644,692 were automatically converted to 40,269 Class A shares and during the period ended September 30, 2007, 21,983 Class B shares representing $992,688 were automatically converted to 21,627 Class A shares. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended September 30, Class A Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Dividends from net realized gain on investments Total Distributions Net asset value, end of period Total Return (%) b Ratios/Supplemental Data (%): Ratio of total expenses to average net assets c c c c Ratio of net expenses to average net assets c c c c Ratio of net investment income to average net assets c c c c Portfolio Turnover Rate d,e    Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. c For the period from October 1, 2006 to July 31, 2007 and for the fiscal years ended September 30, 2004-2006, the ratios include the funds share of the Boston Company International Core Equity Portfolios (the Portfolio) allocated expenses. d Not annualized. e For the period from October 1, 2003 to July 31, 2007, the fund invested exclusively in the Portfolio under a master/feeder organizational structure that was terminated on August 1, 2007. On that date, the fund withdrew entirely from the Portfolio and received the Portfolios securities and cash in exchange for its interest in the Portfolio. Effective August 1, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents investment activity of the fund. See notes to financial statements. 20 Year Ended September 30, Class B Shares 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 47.83 39.40 33.79 26.09 21.14 Investment Operations: Investment incomenet a .41 .19 .25 .14 .05 Net realized and unrealized gain (loss) on investments (16.15) 8.73 5.58 7.57 5.16 Total from Investment Operations (15.74) 8.92 5.83 7.71 5.21 Distributions: Dividends from investment incomenet (.24) (.04)   (.06) Dividends from net realized gain on investments (3.15) (.45) (.22) (.01) (.20) Total Distributions (3.39) (.49) (.22) (.01) (.26) Net asset value, end of period 28.70 47.83 39.40 33.79 26.09 Total Return (%) b (35.04) 22.79 17.25 29.56 24.82 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.40 2.06 c 2.18 c 3.93 c 9.67 c Ratio of net expenses to average net assets 1.95 2.00 c 2.03 c 2.25 c 2.09 c Ratio of net investment income to average net assets 1.04 .43 c .68 c .44 c .22 c Portfolio Turnover Rate 117.20 18.76 d,e    Net Assets, end of period ($ x 1,000) 6,356 13,590 12,292 4,295 840 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c For the period from October 1, 2006 to July 31, 2007 and for the fiscal years ended September 30, 2004-2006, the ratios include the funds share of the Boston Company International Core Equity Portfolios (the Portfolio) allocated expenses. d Not annualized. e For the period from October 1, 2003 to July 31, 2007, the fund invested exclusively in the Portfolio under a master/feeder organizational structure that was terminated on August 1, 2007. On that date, the fund withdrew entirely from the Portfolio and received the Portfolios securities and cash in exchange for its interest in the Portfolio. Effective August 1, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents investment activity of the fund. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS (continued) Year Ended September 30, Class C Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet  Dividends from net realized gain on investments Total Distributions Net asset value, end of period Total Return (%) b Ratios/Supplemental Data (%): Ratio of total expenses to average net assets c c c c Ratio of net expenses to average net assets c c c c Ratio of net investment income to average net assets c c c c Portfolio Turnover Rate d,e    Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. c For the period from October 1, 2006 to July 31, 2007 and for the fiscal years ended September 30, 2004-2006, the ratios include the funds share of the Boston Company International Core Equity Portfolios (the Portfolio) allocated expenses. d Not annualized. e For the period from October 1, 2003 to July 31, 2007, the fund invested exclusively in the Portfolio under a master/feeder organizational structure that was terminated on August 1, 2007. On that date, the fund withdrew entirely from the Portfolio and received the Portfolios securities and cash in exchange for its interest in the Portfolio. Effective August 1, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents investment activity of the fund. See notes to financial statements. 22 Year Ended September 30, Class I Shares 2008 2007 a 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 49.50 40.57 34.50 26.47 21.28 Investment Operations: Investment incomenet b .54 .76 .85 .40 .30 Net realized and unrealized gain (loss) on investments (16.37) 8.94 5.49 7.75 5.21 Total from Investment Operations (15.83) 9.70 6.34 8.15 5.51 Distributions: Dividends from investment incomenet (.79) (.32) (.05) (.11) (.12) Dividends from net realized gain on investments (3.15) (.45) (.22) (.01) (.20) Total Distributions (3.94) (.77) (.27) (.12) (.32) Net asset value, end of period 29.73 49.50 40.57 34.50 26.47 Total Return (%) (34.34) 24.12 18.47 30.59 26.08 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.19 .93 c 1.07 c 3.04 c 8.67 c Ratio of net expenses to average net assets .85 .91 c 1.03 c 1.25 c 1.19 c Ratio of net investment income to average net assets 1.30 1.63 c 2.19 c 1.29 c 1.22 c Portfolio Turnover Rate 117.20 18.76 d,e    Net Assets, end of period ($ x 1,000) 2,350 15,515 8,723 29 13 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c For the period from October 1, 2006 to July 31, 2007 and for the fiscal years ended September 30, 2004-2006, the ratios include the funds share of the Boston Company International Core Equity Portfolios (the Portfolio) allocated expenses. d Not annualized. e For the period from October 1, 2003 to July 31, 2007, the fund invested exclusively in the Portfolio under a master/feeder organizational structure that was terminated on August 1, 2007. On that date, the fund withdrew entirely from the Portfolio and received the Portfolios securities and cash in exchange for its interest in the Portfolio. Effective August 1, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents investment activity of the fund. See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS (continued) Year Ended September 30, Class T Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet  Dividends from net realized gain on investments Total Distributions Net asset value, end of period Total Return (%) b Ratios/Supplemental Data (%): Ratio of total expenses to average net assets c c c c Ratio of net expenses to average net assets c c c c Ratio of net investment income to average net assets c c c c Portfolio Turnover Rate d,e    Net Assets, end of period ($ x 1,000) 30 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c For the period from October 1, 2006 to July 31, 2007 and for the fiscal years ended September 30, 2004-2006, the ratios include the funds share of the Boston Company International Core Equity Portfolios (the Portfolio) allocated expenses. d Not annualized. e For the period from October 1, 2003 to July 31, 2007, the fund invested exclusively in the Portfolio under a master/feeder organizational structure that was terminated on August 1, 2007. On that date, the fund withdrew entirely from the Portfolio and received the Portfolios securities and cash in exchange for its interest in the Portfolio. Effective August 1, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents investment activity of the fund. See notes to financial statements. 24 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Premier International Equity Fund (the fund) is a separate diversified series of Dreyfus Premier Stock Funds (the Company) which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering three series. The funds investment objective is long-term growth of capital.The Boston Company Asset Management, LLC (TBCAM) serves as the funds investment adviser. The Dreyfus Corporation (the Administrator or Dreyfus), an affiliate of TBCAM, serves as the funds Administrator. Effective July 1, 2008, BNY Mellon has reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of New York, which has changed its name to The Bank of New York Mellon. As of the close of business on December 20, 2007, pursuant to an Agreement and Plan of Reorganization previously approved by the funds Board of Trustees, all of the assets, subject to liabilities, of Dreyfus Founders International Equity Fund (the Acquired Fund) were transferred to the fund in exchange for shares of Beneficial Interest of the fund of equal value. Shareholders of the Acquired Fund received Class A, Class B, Class C, Class I and Class T shares of the fund, in an amount equal to the aggregate net asset value of their investment in the Acquired Fund at the time of the exchange. Shareholders of Class F shares of the Acquired Fund received Class A shares of the fund in an equal amount to the aggregate net asset value of their investment in the Acquired fund at the time of the exchange. The funds net asset value on the close of business on December 20, 2007 was $41.53 per share for Class A, $41.01 per share for Class B, $41.17 per share for Class C, $42.12 per share for Class I and $41.51 per share for Class T shares, and a total of 1,135,151 Class A, 21,999 Class B, 38,062 Class C, 4,530 Class I and 7,815 Class T shares, representing net assets of $50,116,926 (including $7,904,380 net unrealized The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) appreciation on investments) were issued to shareholders of the Acquired Fund in the exchange.The exchange was a tax-free event to Acquired Fund shareholders. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares:Class A,Class B, Class C, Class I and Class T. Class A and Class T shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. 26 (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sale price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward currency exchange contracts are valued at the forward rate. The Financial Accounting Standards Board (FASB) released Statement of Financial Accounting Standards No. 157 Fair Value Measurements (FAS 157). FAS 157 establishes an authoritative def- The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) inition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair-value measurements. The application of FAS 157 is required for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. Management does not believe that the application of this standard will have a material impact on the financial statements of the fund. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales and maturities of short-term securities, sales of foreign currencies, currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains or losses arise from changes in the value of assets and liabilities other than investments in securities, resulting from changes in exchange rates. Such gains and losses are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
